Citation Nr: 1511448	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-04 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an effective date earlier than October 16, 1998, for the grant of service connection for hallux valgus, calluses and fungus infection of the right foot.

2. Entitlement to a rating in excess of 10 percent for hallux valgus, calluses and fungus infection of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  He testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in May 2013. A transcript of the hearing is of record.

The issue of entitlement to a rating in excess of 10 percent for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Effectuating a December 2009 Board decision granting service connection, the RO assigned a 10 percent rating for hallux valgus, calluses and fungus infection of the right foot effective April 30, 1997.  

2. A January 2014 rating action found a clear and unmistakable error in the effective date for the award of service connection for the right foot disability and the date was corrected to October 16, 1998, the date of the Veteran's request to reopen his claim for service connection.


CONCLUSION OF LAW

The criteria for an effective date prior to October 16, 1998, for the grant of service connection for hallux valgus, calluses and fungus infection of the right foot have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400.  The effective date is the date of receipt of claim or the date entitlement arose, whichever is later. However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)). 38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. Such an informal claim must identify the benefit sought. 38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

Historically, the original claim for compensation was received in February 1973 and denied in March 1981.  The Veteran did not file an appeal. He requested to reopen his claim in October 1981 which was denied in February 1982.  He again did not file an appeal.  He next requested to reopen his claim in April 1997 which was denied in September 1997 but he did not file an appeal.

On October 16, 1998, the Veteran again requested to reopen his claim for service connection for his right foot disorder.  Ultimately, the Board granted service connection in December 2009.  The RO assigned a 10 percent rating effective April 30, 1997.  Subsequently, clear and unmistakable error was found and the effective date was corrected to October 16, 1998, the date of his request to reopen his claim for service connection.

Here, the Veteran most recently requested to reopen his claim for service connection for his right foot disability in October 1998. Further, he admitted, during his May 2013 Board hearing, that he did not appeal previous denials of his claim. Essentially, he contends that he was unaware of his appellate rights or how to initiate claims to reopen until he got proper guidance from his service organization representative in conjunction with filing his claim that is the subject of the current appeal. 

While sympathetic to the Veteran's contentions, the Board is constrained by the law and regulations governing the establishment of effective dates for the award of compensation. Although he claims that he was unaware of his appellate rights or how to initiate claims to reopen, a March 1981 letter provided notice of his appellate rights as it pertained to the March 1981 rating decision, a March 1982 letter provided guidance on steps to undertake to reopen his previously denied claim, and a September 1997 letter provided notice of his appellate rights as it pertained to the September 1997 rating decision. 

Effective dates are generally determined by the date of receipt of a claim and here, no exceptions to the general rule are applicable. October 16, 1998 represents the earliest possible date of receipt of a claim.  The Board does not dispute the onset of a right foot disability in service; however, the applicable law and regulations generally establish that the effective date is no earlier than the date of receipt of the claim. 38 U.S.C.A. § 5110(a).  

Although there are potential exceptions, here his current claim was received more than one year after the date of separation. 38 U.S.C.A. § 5110(b). Based upon the facts of this case, the general rule contained in § 5110(a) is applicable.  As the preponderance of the evidence is against the claim; there is no doubt to be resolved.  The appeal is denied.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by letter sent to the Veteran in January 2007. The claim was last adjudicated in January 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. He has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. 

Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the May 2013 Board hearing, the undersigned VLJ identified the issue on appeal herein decided, explained the concept of effective dates and asked questions designed to elicit relevant evidence. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

   
ORDER

An effective date earlier than October 16, 1998, for the grant of service connection for hallux valgus, calluses and fungus infection of the right foot is denied.


REMAND

With regard to the Veteran's claim for entitlement to a rating in excess of 10 percent for hallux valgus, calluses and fungus infection of the right foot, in April 2011, he submitted correspondence expressing disagreement with the January 2011 rating decision that assigned a 10 percent rating.  To date, however, the RO has not issued a statement of the case (SOC) regarding this particular issue in response to the Veteran's notice of disagreement (NOD). Therefore, remand is necessary to cure this defect. See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999). 

The RO should return the claims file to the Board with respect to this particular issue only if the Veteran perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC addressing the issue of entitlement to a rating in excess of 10 percent for hallux valgus, calluses and fungus infection of the right foot. The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto. 
 
Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


